Title: 25 Sunday.
From: Adams, John
To: 


       Rose 1/2 after 6.—Good Sense, some say, is enough to regulate our Conduct, to dictate Thoughts and Actions which are proper upon certain Occasions. This they say will soften and refine the Motions of our Limbs into an easy and agreable Air altho the Dancing Master never was applied to, and this will suggest good Answers, good Observations and good Expressions to us better than refined Breeding. Good sense will make us remember that others have as good a right to think for themselves and to speak their own Opinions as I have, that another mans making a silly Speech, does not warrant my ill nature and Pride in grasping the Opportunity to ridicule him, and show my Witt. A puffy, vain, conceited Conversation, never fails to bring a Man into Contempt, altho his natural Endowments be ever so great, and his Application and Industry ever so intense. No Accomplishments, no Virtues are a sufficient Attonement for Vanity, and a haughty overbearing Temper in Conversation. And such is the Humour of the World the greater a mans Parts and the nobler his Virtues in other Respects, the more Derision and Ridicule does this one Vice and Folly throw him into. Good sense is generally attended with a very lively sense and delight in Applause. The Love of Fame in such men is generally much stronger than in other People, and this Passion it must be confessed is apt to betray men into impertinent Exertions of their Talents, sometimes into censorious Remarks upon others, often into little meannesses to sound the opinions of others and oftenest of all into a childish Affectation of Wit and Gaiety. I must own my self to have been, to a very heinous Degree, guilty in this Respect. When in Company with Persons much superior to my self in Years and Place, I have talked to shew my Learning. I have been too bold with great men, which Boldness will no doubt be called Self Conceit. I have made ill natured Remarks upon the Intellectuals, manners, Practice &c. of other People. I have foolishly aimed at Wit and Spirit, at making a shining Figure in gay Company, but instead of shining briter I only clouded the few Rays that before rendered me visible. Such has been my unhappy Fate.—I now resolve for the future, never to say an ill naturd Thing, concerning Ministers or the ministerial Profession, never to say an envious Thing concerning Governors, Judges, Ministers, Clerks, Sheriffs, Lawyers, or any other honorable or Lucrative offices or officers, never to affect Wit upon laced Wastecoats or large Estates or their Professors Possessors?, never to shew my own Importance or Superiority, by remarking the Foibles, Vices, or Inferiority of others. But I now resolve as far as lies in me, to take Notice chiefly of the amiable Qualities of other People, to put the most favourable Construction upon the Weaknesses, Bigotry, and Errors of others, &c. and to labour more for an inoffensive and amiable than for a shining and invidious Character.—Heard Crawford in the morning, and Harding in the afternoon.
      